DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 16 March 2022 is acknowledged and entered.  Following the amendment, claims 42, 44, 45, 47 and 48 are canceled, and claim 29 is amended.    
Currently, claims 29-40, 43, 46, 49 and 50 are pending, and claims 29, 35, 38-40, 43, 46, 49 and 50 are under consideration. Claims 30-34, 36 and 37 remain withdrawn from further consideration as being drawn to a non-elected species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 42, 44 and 45 are moot as the applicant has canceled the claims.
The provisional obviousness-type double patenting rejection of claims 29, 35, 38-40, 42-46, 49 and 50 as being unpatentable over claims 1-3, 5-8 and 17-22 of copending Application No. 16/439,423 is moot as the application ’423 has been abandoned.  

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 4/5/2022 is acknowledged and has been considered.  A signed copy is attached hereto.   

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 35, 38-40, 43, 46, 49 and 50 remain rejected under 35 U.S.C. 103 as being unpatentable over Mpofu et al. (US 20130209480, 8/15/2013; or its patent US9,744,234, 8/29/2017), and further in view of Poddubnyy, D. (Ther Adv Musculoskelet Dis. 2013 Feb. 5(1): 45-54; provided by applicants), for the reasons of record set forth in the last Office Action mailed on 9/16/2021, at pages 3-6.
Applicants argument filed on 16 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 7 of the response, the applicant argues that, in view of the prior art as a whole, there was no reasonable expectation of success in treating nr-AxSpA with a TNF inhibitor, and attached Exhibit A is the 2013 July 23 FDA assessment report by the Arthritis Advisory Committee Meeting, which explained, while this study was intended to enroll nr-axSpA patients, a significant number of patients actually had AS; and a "markedly higher proportion" of these patients having AS responded to the adalimumab treatment, and "skewed the results for the overall group higher" (p13); in contrast, "the proportion of ASAS40 responders in the nr-axSpA subgroup was much lower; and concludes that (unlike the Poddubnyy reference) the adalimumab study results suggest that "nr-axSpA patients are different than AS patients in terms of demographics and response to treatment (p21); as a result of these issues with the adalimumab study in nr-axSpA, the FDA rejected the drug maker's request to expand the product label to include nr-asSpA. 
This argument is not persuasive because said attached Exhibit A is not provided or cannot be found on record, thus, the examiner is not able to assess the reference independently.  
At pages 7-10 of the response, the applicant argues that the present invention provides surprising benefits, including a solution to a long-felt unsolved need, which benefits have been recognized in the field; and that the posology recited in claims 39-40 and 43-50 can quite successfully treat patients having nr-axSpA using SEC, see Deodhar et al. (November 2019) (IDS 5/19/20), which discloses the results of Applicant's PREVENT clinical trial (CAIN457H2315), wherein PREVENT was a phase 3 study evaluating SEC 150 mg, with or without loading regimen, in patients with active nr-axSpA; the primary endpoint was ASAS 40 response at week 16 and week 52 in TNF alpha antagonist (TNFi)-naive patients; and secondary endpoints included ASAS40 response rates, total BASDAI, BASDAI50, BASFI, SF-36 PCS, ASQoL, and ASAS partial remission in the overall population; and all secondary outcomes were met (slides 12-17).  Further, applicant presents additional data on pages 9-10 of the response, and argues that thus, the claimed invention is demonstrably and significantly superior as compared to the prior known anti-TNF nr-axSpA treatments available at the time the present application was filed; and that Mpofu and Poddubnyy, separately and combined, fail to provide any evidence that such excellent outcomes could be achieved using SEC in the manner claimed.
This argument is not persuasive for the following reasons: first, efficacy is not a requirement for prior art enablement (see MPEP 2121 III.); and the standards for patentability differ from that for FDA approval.  Additionally, contrary to applicants argument that the present invention provides surprising benefits, including a solution to a long-felt unsolved need, the solution had been obvious in view of the teachings of the cited prior art references, wherein Mpofu teaches the claimed regimens for treating AS; and Poddubnyy teaches that importantly, nr-axSpA and AS are considered nowadays as two stages of one disease; and that considering nr-axSpA and AS as two stages of axSpA, it is reasonable to extrapolate data on treatment efficacy from AS to the early stage of the disease; therefore, nr-axSpA patients should generally be treated in the same way as patients with AS (with exemplary).  Therefore, it would have been obvious to the person of ordinary skill in the art to treat a patient having nr-axSpA with secukinumab according to Mpofu’s regimen for treating inflammatory arthritis such as AS (axSpA), since nr-axSpA and AS are considered as two stages of one disease.  As additional evidence, Madej et al. (Reumatologia. 2015; 53(1):9-13. Epub 2015 Apr 9) teaches that the spondyloarthritides (SpA) are a group of diseases which can be classified either as peripheral SpA or as axial SpA (aSpA); the latter includes nonradiographic aSpA (nr-aSpA) and ankylosing spondylitis (AS), which is a radiographic form; both diseases can be considered as two different stages of the same disease; numerous studies have shown an overall progression rate from nr-aSpA to AS by about 10-12% over the span of two years, consequently, the results of the studies confirm the concept of axial SpA as one disease (page 9, 1st paragraph); that in patients with aSpA, elevated serum concentration of IL-10, IL-15, IL-17 and IL-23 was detected; and patients with preradiological SpA had higher serum concentration of IL-17 than patients with established diagnosis of AS (abstract, for example); which may suggest its role in active formation of future radiological changes; and IL-17 became a promising therapeutic target in treatment of AS (as well as psoriatic arthritis), and antibodies to IL-17 were created – known as secukinumab and ixekizumab (page 12, 2nd column, 2nd and 4th paragraphs).  Further, Ward et al. (Arthritis Rheumatol. 2016 Feb; 68(2):282-98. Epub 2015 Sep 24) provides guidelines and recommendations for the treatment of ankylosing spondylitis and nonradiographic axial spondyloarthritis (developed and/or endorsed by the American College of Rheumatology (ACR)), which teach that in patients with active AS, the strong recommendations included use of NSAIDs, use of tumor necrosis factor inhibitors (TNFi) when activity persists despite NSAID treatment, not to use systemic glucocorticoids, use of physical therapy, and use of hip arthroplasty for patients with advanced hip arthritis; among the conditional recommendations was that no particular TNFi was preferred except in patients with concomitant inflammatory bowel disease or recurrent iritis, in whom TNFi monoclonal antibodies should be used; and in patients with active nonradiographic axial SpA despite treatment with NSAIDs, we conditionally recommend treatment with TNFi; and other recommendations for patients with nonradiographic axial SpA were the same as for patients with AS (abstract, for example).
Note: the newly cited references are used to address applicants arguments, and they are not for sustaining any new ground of rejection.
At pages 10-11 of the response, the applicant argues that approval, praise and recognition from industry peers that relate to features of the invention sought to be patented is objective evidence of the inventiveness of that subject matter; for example, Atul Deodhar, MD, professor of medicine and medical director of Rheumatology Clinics at Oregon Health & Science University, states The PREVENT study showed clinically significant outcomes as early as week three, and these were maintained up to one year for patients treated with Cosentyx .... and if approved, [secukinumab] would be a welcome addition to the limited treatment options currently available to treat this condition"; Dr. Deodhar's recognition of the excellent outcomes of the PREVENT trial is further evidence of the inventiveness of the claimed methods; and from Dr. Deodhar's statement, it is clear that there is an unmet need for additional treatment options for nr-axSpA, as no other class of biologics except for TNF alpha inhibitors is currently approved to treat nr-axSpA; and that the claimed methods work equally well for ALL nr-axSpA patients, regardless of TNF status, which provide the unexpected benefits. 
This argument is not persuasive for the reasons of record and above; and patentability is not determined based on approval, praise and recognition from industry peers.  As discussed previously and above, the teachings of the cited prior art references render the claimed methods obvious, thus, the results would be inherent.  In addition, it is unclear what is so “unexpected” as IL-17 inhibitors and TNF inhibitors have the different modes of action.  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29, 35 and 38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8,119,131, in view of Poddubnyy, D. (Ther Adv Musculoskelet Dis. 2013 Feb. 5(1): 45-54; provided by applicants), for the reasons of record set forth in the last Office Action mailed on 9/16/2021, at page 6.

Claims 29, 35 and 38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,765,140, in view of Poddubnyy, D. (Ther Adv Musculoskelet Dis. 2013 Feb. 5(1): 45-54; provided by applicants), for the reasons of record set forth in the last Office Action mailed on 9/16/2021, at page 6.

Claims 29, 35, 38-40, 43, 46, 49 and 50 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 5-11 of U.S. Patent No. 9,744,234, in view of Poddubnyy, D. (Ther Adv Musculoskelet Dis. 2013 Feb. 5(1): 45-54; provided by applicants), for the reasons of record set forth in the last Office Action mailed on 9/16/2021, at page 7.

Claims 29, 35, 38-40, 43, 46, 49 and 50 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-13 and 17-24 of copending Application No. 16/824,613 (reference application), in view of Poddubnyy, D. (Ther Adv Musculoskelet Dis. 2013 Feb. 5(1): 45-54; provided by applicants).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the last Office Action mailed on 9/16/2021, at page 7.

At page 11 of the response, the applicant requests withdrawal of the above nonstatutory double patenting rejections in view of the remarks presented above.
This argument is not persuasive for the reasons of record and above.

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DONG JIANG/
Primary Examiner, Art Unit 1646
6/14/22